Citation Nr: 1128620	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a heart disability, claimed as heart murmur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1960 to October 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied a claim for service connection for hypertension and a bilateral foot disability.  The RO denied service connection for a heart disorder, claimed as a heart murmur, which was actually a new and material evidence claim.  

In September 2007, the claims were remanded.  In an August 2009 Board decision and remand, the Board again remanded the claims for hypertension and a bilateral foot disability.  The Board found there was new and material evidence to reopen the claim of service connection for heart disability and remanded that issue as well.  

The Appeals Management Center (AMC) granted the claim for bilateral tinea pedis of the feet in a February 2011 rating decision.  That issue is no longer on appeal.  The Board finds that there has been substantial compliance with the August 2009 remand for the issues still on appeal.  


FINDINGS OF FACT

1.  A preponderance of the evidence is against the finding that the Veteran has hypertension that had its clinical onset in service, was manifested to a compensable degree within the first post service year or is otherwise related to his active service.  

2.  A preponderance of the evidence is against the finding that the Veteran has a heart disability had its clinical onset in service or is otherwise related to his active service.    

CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

2. A heart disability was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In December 2004 and October 2007, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  A March 2006 letter informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his service connection claims.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

These claims were remanded in September 2007 for further development.  At the April 2007 Board hearing, the Veteran referenced Department of Transportation (DOT) physicals that were required for his job.  (Transcript, p 7.)  In the September 2007 Board remand, the AOJ was instructed to obtain copies of these DOT physical examinations and document whether they were unavailable.  The AOJ sent the Veteran an October 2008 letter asking him to return an authorization and consent form.  In November 2007, November 2008, and in May 2009 the Veteran wrote that he had contacted his former employer and was told the physicals were destroyed.  In November 2008, he signed an authorization and consent form for the AOJ to request records from his former employer.  In April 2009, the AOJ sent a letter requesting the DOT physicals.  No response was received and the April 2009 letter was not returned as undeliverable.  

The Board finds that the AOJ attempted to obtain clinical data from DOT.  In light of the Veteran's statements regarding the physicals and the lack of response, the Board finds that the duty to assist has been fulfilled and that further efforts to obtain the DOT physicals would be futile.  

The Veteran has received a VA examination in conjunction with his claims.  All relevant and identified records are in the file.  Service treatment records have been associated with the claims file.  The duties to notify and assist for the service connection claims have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection for cardiovascular disease may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  Specifically, this presumption is available for cardiovascular-renal disease, including hypertension; meaning a combination involvement of a type of arteriosclerosis, nephritis, and organic heart disease preceded by hypertension.  38 C.F.R. § 3.309(a).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  

Hypertension claim

The Veteran filed a claim of service connection for hypertension in October 2004.  At the April 2007 Board hearing, the Veteran said at his last physical in the military his high blood pressure was "beginning to show," but he didn't see it until it came up on a DOT examination after service (Transcript, p 8).  He also said he was receiving treatment at the VA and received medication for hypertension (Transcript, p 9).  

In November 2007, he said he had shortness of breath, dizziness and weakness.  He was not able to complete a run in a certain time and he had trouble walking short distances.  In November 2007, the Veteran's wife stated that the Veteran had trouble with high blood pressure.  He experienced a black out while driving his car and she now drove him everywhere.  

The Veteran's wife submitted a new statement in April 2011.  She stated that she has known the Veteran since 1966.  They married in 1970 and have lived together continuously since service.  She said she knew he was trying to prove that he suffered with hypertension since service.  She said he was given medication while in Germany to control his blood pressure which was up around 200/100.  She stated her husband "was not vocal about these problems to the medical people."  

Service treatment records show blood pressure to have been within normal limits throughout service.  On every report of medical history examination throughout service, the Veteran reported that he did not have and never had had high blood pressure.  At his separation examination in June 1980, he left the field blank.  He reported other medical problems which were addressed in the physician's summary; he had headaches and dizziness which were associated with stress.  He indicated that he had not been treated by a medical provider within the past 5 years for other than minor illnesses.  The June 1980 report of medical examination showed the Veteran's blood pressure was 120/84 and the cardiovascular system was normal.  

VA records show that the Veteran has hypertension and that he has trouble with medication compliance.  At an October 2004 VA appointment, the Veteran mentioned he was on blood pressure medication.  The clinician stated that he needed to use blood pressure medications continuously to expect control.  In February 2005, a VA PC note showed the Veteran came to follow up on his hypertension.  His blood pressure was 141/79.  The Veteran did not take all his medications in the morning, so his blood pressure was to be rechecked in three weeks.  In April, a VA nursing note showed the Veteran's blood pressure was 144/83.  The Veteran did not remember to take his prescribed medication.  

In the rest of 2005 and 2006, the Veteran's blood pressure began to gradually increase.  In July 2007, the Veteran visited VA urgent care.  His blood pressure was 210/116; a repeat was 210/116.  In October 2007, a VA medical record showed his blood pressure was 203/115.  A record from later that month showed that the Veteran was not taking all his medications as ordered.  The Veteran felt like he was taking too many medications.  The importance of taking medications was stressed to him.  A December 2007 VA record showed the Veteran had no chest pain but shortness of breath with exertion because he was out of shape.  Records from 2008 again showed noncompliance with medication.  

In December 2009, the Veteran received a VA examination for hypertension and a heart disability.  The claims file was available and reviewed.  He complained of shortness of breath daily with exertion.  It was noted the Veteran was also diagnosed with concurrent chronic pulmonary disease.  His medications had changed over time.  

The Veteran reported that his hypertension began in the late 1960s or early 1970s after a series of blood pressure evaluations.  His medications were effective.  Whether he had coronary artery disease was unknown at the time of the interview, but later ruled out at the end of the report.  He did not have hypertensive heart disease, congestive heart failure, cerebrovascular accident, peripheral artery disease, hypertensive nephropathy or retinopathy.  

The Veteran's blood pressure readings were: 142/84; 140/86; and 142/86.  He was about 5 feet, 7 inches and weighed 217 pounds.  

The examiner noted that the retirement physical did not document hypertension or any other cardiac condition except for a systolic ejection murmur.  The Veteran was diagnosed with hypertension and a coronary systolic ejection murmur.  There was no current evidence for coronary artery disease, a recent cardiac event, or testing indicating cardiac disease.  The examiner opined that hypertension was less likely than not a result of the Veteran's service because the condition was not shown in service, including the retirement physical.  

A later addendum to the examination report only discusses the heart murmur.  

The Board finds the Veteran to be competent to report symptoms of hypertension, although unlike the varicose veins in Barr, 21 Vet. App. 303, hypertension is not readily observable and often has no symptoms.  The Veteran did report dizziness in November 2007 and his high blood pressure has been well-documented since 2004.  

The Veteran's wife is competent to say what she observed (for example, the Veteran passed out while driving his car).  She is competent to state what she heard the Veteran's blood pressure was while he was in service and that he was prescribed medication.  She does not state how she knew of the Veteran's blood pressure readings.  It seems likely that the Veteran was her source and he has denied the onset of hypertension in service.  He testified that he began treatment for hypertension after service, including medication.  The statements by the Veteran's wife regarding his high blood pressure reading in service and his treatment with medication are inconsistent with those of the Veteran himself, including statements made on physical examination reports contemporaneous with his service.  The Board does not find the Veteran's wife a reliable historian under the circumstances.   

The Board finds the medical evidence in the file to be competent, as there is no evidence to the contrary.  

As for credibility, to the extent that the Veteran asserted his current hypertension is related to service, he denied having symptoms or complaints on nearly every report of medical history examination (he was silent on the subject at the separation examination).  At the Board hearing, he stated that hypertension was not diagnosed until after service and he did not know when exactly it was diagnosed.  (Transcript, p 8.)  In view of the statements made suggesting that hypertension was not present in service, the Board finds him not credible to state that he had hypertension in service.  Caluza, 7 Vet. App. 498.  

The Board finds the medical evidence in the file to be credible, as there is no evidence to the contrary.  

The Board finds the December 2009 VA examination to be the most probative piece of evidence in the file.  The Veteran was examined and interviewed.  The examiner reviewed the claims file and provided rationale for the conclusion that hypertension was not related to service.  

The Board finds service connection for hypertension is not warranted based on the evidence.  There is no competent and credible evidence that hypertension is related to cardiovascular renal disease or that it was diagnosed within one year of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The reasonable doubt rule is not for application, and the claim for service connection for a heart disability is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Heart disability claim

There is another presumption for certain diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.307(a)(6) (2010).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 CFR § 3.307(a)(i) (2010).  The diseases are listed in 38 C.F.R. § 3.309(e) (2010): chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); chronic leukocytic leukemia and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

Effective August 31, 2010, 38 C.F.R. § 3.309(e) (2010) was amended to include ischemic heart disease as a disease that is associated with herbicide exposure.  This includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Note 3 of this amended regulation states: 

For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  

Generally, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(ii) (2010).  

Additionally, effective January 2011, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §§  1116(a)(3), 1821; 38 C.F.R. § 3.307(a)(6)(iv).  See also 38 C.F.R. 3.814(c)(2).  

In November 1980, the Veteran filed a claim for a heart disability.  He failed to report to a VA examination in March 1981, however, and the claim was denied.  He filed a new claim in October 2004 and in August 2009, the Board reopened the claim.  

At the April 2007 Board hearing, the Veteran said while he was in service, he couldn't pass the physical training test, so he was referred for a respiratory problem.  (Transcript, p 13.)  He said he wasn't treated for a heart disability in service (Transcript, p 13-14).  He first discovered his heart problem while getting a DOT physical.  (Transcript, p 14.)  

At a September 1972 medical examination it was noted the Veteran had a functional systolic murmur of the least significant difference.  It was not considered disabling.  At a September 1978 consultation, the Veteran gave a history of having a heart murmur picked up on a physical six years ago.  After reviewing his history and a physical examination, the assessment was that there was no evidence of cardiac pathology and no murmur was found.  Finally, in June 1980, at the Veteran's separation examination, the Veteran reported headaches and dizziness which were associated with stress.  

An October 2004 VA medical record showed that the Veteran denied chest pain, palpitations, or lower extremity edema.  He had regular rhythm rate, no murmurs, no carotid bruits, and no jugular venous distention.  The same findings were essentially shown in February and April 2005.  In November 2007, a VA radiology record showed the Veteran was in a hypertensive crisis, and was to be evaluated for cardiac involvement.  The impression was borderline cardiomegaly.  In January 2008, a VA echocardiogram showed normal systolic function and mild left ventricular hypertrophy.  

In December 2009, the Veteran received a new VA examination.  The claims file was available and reviewed.  The Veteran reported that he was diagnosed with a heart condition in the late 1960s based on exercise on the treadmill.  He complained of shortness of breath daily with exertion and was also diagnosed with concurrent chronic pulmonary disease.  

It was noted that he had several stress tests.  The echocardiogram (ECG) from January 2008 was noted.  His METS was estimated and as opposed to being measured (the risk of testing was not warranted for only ratings purposes).  The estimated METS was based on an activity report and estimated at 3-5 based on exertion limited to activities like bed making, carrying objects weighing 15 to 30 pounds, and walking 3-4 miles per hour.  He also could not run or do strenuous activities, but due to his chronic pulmonary disease he could not do such activities anyway.  He did not have hypertensive heart disease, congestive heart failure, cerebrovascular accident, peripheral artery disease, hypertensive nephropathy or retinopathy.  

Cardiovascularly, he was at a regular rhythm and rate.  His extremities had no edema and his pedal pulses were two plus.  He had no hepatomegaly and there was no evidence upon examination for congestive heart failure.  An ECG showed the normal sinus rhythm rate of 64 with a non-specific T-wave change.  A chest X-ray showed the cardiomediastinal silhouette was within normal limits in size and configuration; there was mild scarring of the left lung base.  

The examiner noted the 1970s service treatment records that documented a cardiac ejection murmur.  The examiner also saw that the June 1980 examination did not document hypertension or any other cardiac condition.  The Veteran was diagnosed with hypertension and a coronary systolic ejection murmur.  There was no current evidence for coronary artery disease, recent cardiac event, or cardiac disease.  

The examiner also noted that the coronary systolic ejection murmur was more likely than not a result of the Veteran's service because it was well-documented in the claims file.  

The examiner was a nurse practitioner.  The examination report was reviewed by a second examiner and a clinical director, who also completed an addendum.  The second examiner clarified that aortic valve sclerosis (diagnosed by ECG) is associated with a systolic ejection murmur.  There was currently no dysfunction of the aortic valve, but the aortic valve sclerosis increased the risk of later development of aortic stenosis.  The second examiner stated that this condition was more likely a result of the Veteran's service because the finding of systolic ejection murmur was well-documented in the claims file.  

The AMC requested an addendum asking whether the Veteran actually had a disability caused by the murmur needed to be clarified.  

A January 2011 VA addendum was completed by the clinical director examiner, who stated that a review of the prior opinion was requested in light of a more detailed review of the claims file.  This examiner noted the AMC's summary provided in the request.  The clinical director re-reviewed the file.  
It was found that the murmur documented during service almost certainly represented a functional murmur which was a common finding in childhood and early adulthood.  This murmur represents no cardiac diseases or abnormality.  The murmur resolved later, most certainly while the Veteran was still in service.  This is generally the case with most functional murmurs.  

After service, the Veteran developed a new murmur, unrelated to the earlier murmur.  This new murmur was found to be due to aortic sclerosis without any current dysfunction of the aortic valve.  The clinical director examiner explained that aortic sclerosis is a degenerative process affecting the aortic valve.  It is akin to how atherosclerosis is a degenerative process affecting the lining of arteries.  At the Veteran's current stage, he does not have valve dysfunction.  As a result, there is no true diagnosed heart disability, just as atherosclerosis without obstruction of flow in an artery is not an ischemic condition.  

Because there was no valve dysfunction, the clinical director stated it was more appropriate to characterize the aortic sclerosis as an abnormal finding which could later lead to a diagnosed heart condition.  The examiner reiterated that there was no current heart condition.  

The clinical director went on to say that service did not cause the current aortic sclerosis/murmur.  Instead, the aortic sclerosis was due to an age-related degenerative process which is totally unrelated to the type of murmur found in service.  The examiner clarified that the Veteran did not currently have a diagnosed heart condition caused by his murmur.  The current murmur developed after service and was not caused or aggravated by service.  It was likely that the murmur found in service was a preexisting functional murmur which began in childhood and resolved on active duty.  It was no longer present.  It could not have been aggravated beyond normal progression on active duty.  

The Board finds the Veteran is not competent to state whether he has heart disease because he does not have the medical background and heart disease is not readily observable like varicose veins or a broken leg.  It requires diagnostic testing and interpretation by medical experts to determine whether signs and symptoms represent heart disease.  The Board does find the medical evidence in the file to be competent and credible on the subject of whether the Veteran has a heart disability that is related to his service.  

The Board finds that service connection for a heart disability is not warranted.  As explained by the January 2011 addendum, the Veteran does not have a heart disability.  Any functional murmur he had in service resolved and the current murmur is not indicative of a heart disability.  The VA examination and addendum are fully on point regarding this issue and the Board finds this evidence to be highly probative on the subject of whether the Veteran has a heart disability that is related to his service.  

At the Board hearing, the Veteran stated he served at the DMZ while in Korea.  (Transcript, p 17.)  Whether he was present during the applicable time period is unknown.  However, he does not have ischemic heart disease as defined by the regulation.  38 C.F.R. § 3.309(e) (2010).  As a result, the herbicide presumption is not applicable in regard to his heart disability claim.  

The reasonable doubt rule is not for application, and the claim for service connection for a heart disability is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for hypertension is denied.  

Service connection for a heart disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


